Citation Nr: 1101440	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  00-23 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).



REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1974 to July 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.

In November 2004, the Board reopened the Veteran's claim of 
service connection for PTSD and remanded that matter to the RO 
for further development and adjudication.  

In a March 2008 decision, the Board denied the Veteran's claim.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which issued a 
February 2010 Order that granted a Joint Motion, vacating the 
March 2008 decision and remanding the matter for compliance with 
the terms of the Joint Motion.  

Further, the Court has held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, Vet.App. 23 Vet. App. 1 (2009).  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The recent Joint Motion found that the Board had not provided an 
adequate statement of reasons or bases as to whether VA complied 
with November 2004 remand instructions, particularly with 
stressor verification.  

Namely, the Veteran's attorney asserted that the service 
treatment records were incomplete.  Specifically, she noted that 
reports from the Veteran's personnel file show that he was sent 
to a mental health clinic for evaluation at least once in May 
1974 and was also hospitalized at Wilford Hall, at Lackland Air 
Force Base in May 1974.  (See November 2010 Written Statement).  

The Veteran was also noted to have received Social Security 
Administration (SSA) disability benefits for affective disorder.

The record reflects that the Veteran has been receiving SSA 
benefits since January 1, 1994.  There is no evidence of VA 
having made efforts to obtain these records.  SSA records must be 
obtained before a decision on the claims can be made.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  

Further, the Veteran indicated that he filed a Workman's 
Compensation claim, as indicated on a February 1994 claim form.  
The VA claims folder does not include records of the Veteran's 
Workman's Compensation claim which may be pertinent to his VA 
claims.  As such, those records should be obtained and associated 
with the claims folder.

The Veteran should be afforded another VA examination.  38 C.F.R. 
§ 3.159(c)(4) (2010).  Prior to arranging for the Veteran to 
undergo further VA examination, the RO should obtain and 
associate with the claims folder all outstanding VA medical 
records and pertinent private records.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
request authorization and full address 
information from the Veteran and, if 
provided, obtain all records of private 
medical treatment which are not currently 
associated with the Veteran's claims file.  
The RO also should request all outstanding 
treatment records from VA.  

If the search for such records has negative 
results, the 
RO should notify the Veteran and include an 
explanation of the results of the search in 
the claims file.

2.  The RO should take appropriate steps to 
contact the SSA and obtain copies of 
records pertinent to the Veteran's claim 
for SSA benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, a notation to 
that effect should be made in the claims 
folder.

3.  The RO should take all indicated action 
to contact the Veteran in order to obtain 
information and releases sufficient to 
retrieve records of his Workman's 
Compensation claim(s).  All such records 
should be obtained and associated with the 
claims folder.  If the records are not 
available, make a notation to that effect 
in the claims folder.

4.  The RO then should contact the NPRC 
(National Personnel Records Center) and 
request a search for any and all records, 
medical and personnel, if available, for 
the Veteran.

If the search efforts for these records 
have negative results, documentation from 
that facility, to that effect, should be 
placed in the claims folder.

5.  The RO should also contact Air Training 
Command (ATC) located at 3498 ABG/MQD; 
Lackland AFB, Tx 78236-5000, for any 
information they may have regarding the 
Veteran.  Any information obtained is to be 
associated with the claims folder.

If the search efforts for these records 
have negative results, documentation from 
that facility, to that effect, should be 
placed in the claims folder.

6.  The RO should ask the Veteran to 
provide any additional details concerning 
his stressor(s).  All of these statements 
should include details about events that 
can be documented, the location/ places of 
where the incident or event occurred, the 
approximate date (month and year) within 
two months, the unit of the assignment 
(battalion or company level), the full 
names of firebases, and the full names of 
the individuals involved in the events.  

The Veteran should be advised that this 
information is vitally necessary to obtain 
supportive evidence of the stressful events 
he claims to have experienced, and he 
should further be advised that failure to 
respond may result in adverse action.

7.  The RO should also advise the Veteran 
that he may submit "buddy statements" 
containing verifiable information regarding 
the events claimed as "stressors" during 
his military service.  

8.  The RO should thereafter prepare a 
summary of the Veteran's alleged 
stressor(s).  This summary must be prepared 
whether or not the Veteran provides an 
additional statement, as requested.  The 
summary and a copy of the Veteran's DD Form 
214 and other service personnel records 
should be forwarded to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) (formerly United States Armed 
Services Center for Research of Unit 
Records (USASCRUR)).  

The RO should provide copies of any 
information obtained from the Veteran, as 
well as any other relevant evidence in the 
record.  The JSRRC should be requested to 
provide any information that might 
corroborate the Veteran's alleged in-
service stressor(s).

9.  Then, the RO should schedule the 
Veteran for an appropriate VA examination 
for the purpose of determining the nature 
and likely etiology of the claim 
psychiatric disorder.   If PTSD is 
diagnosed, the examiner should identify the 
specific stressor(s) that supports that 
diagnosis.  If PTSD is not diagnosed, the 
VA examiner should explain why the 
diagnosis was not made.  

The claims file must be made available to 
and be reviewed by the examiner and the 
examination report should note that the 
claims file was reviewed.  The examiner 
should provide the rationale for any 
opinion provided.  

The examiner should specifically opine as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current innocently acquired psychiatric 
disability had its clinical onset during 
the Veteran's active service?  See Dalton 
v. Nicholson, 21 Vet. App. 23 (holding that 
an examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury but relied on 
the service treatment records to provide a 
negative opinion).  

7.  Following completion of all indicated 
development, the RO should readjudicate the 
claim in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
attorney should be furnished with a fully 
responsive Supplemental Statement of the 
Case and afforded a reasonable opportunity 
for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


